Filed 5/30/14 P. v. McDonald CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE

THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136903
v.
DAVID MCDONALD,                                                      (Marin County
                                                                     Super. Ct. No. SC174897A)
         Defendant and Appellant.


         David McDonald (appellant) appeals from a judgment entered after the trial court
found he was guilty of selling a substance in lieu of a controlled substance (Health & Saf.
Code,1 § 11382) and placed him on three years of probation. He contends there was no
substantial evidence to support the conviction. We reject the contention and affirm the
judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         A felony information was filed July 18, 2011, charging appellant with:
(1) possession of a precursor chemical, phenylpropanolamine, for sale to persons
intending to manufacture methamphetamine, on or about March 7, 2011 (§ 11383.7,
subd. (f), count 1); (2) offering to sell a substance in lieu of a controlled substance on or
about March 23, 2011 (§ 11382, count 2); and (3) possession of a precursor chemical,
phenylpropanolamine, for sale to persons intending to manufacture methamphetamine on



         1
       All further statutory references are to the Health and Safety Code unless
otherwise stated.


                                                             1
or about March 23, 2011 (§ 11383.7, subd. (f), count 3). Appellant waived his right to a
jury trial, and a bench trial was held.
       In February 2011, an anonymous informant reported to police that a 70-year-old
man, later determined to be appellant, was selling large quantities of ephedrine from a
“head shop” named Pleasure Principle in Mill Valley. Based on that information, Scot
Barr, a police officer assigned to the Western Contra Costa Narcotics Enforcement Team
(WestNET), launched an investigation.
       On February 28, 2011, the informant took Anthony Souza, an undercover
WestNET agent, to the Pleasure Principle. The informant introduced Souza to appellant,
stating Souza was an old friend. Souza told appellant he wanted to buy “two,” signifying
two ounces of ephedrine. Appellant retrieved a scale and a large paper bag containing a
white powdery substance from behind the sales counter. He measured quantities of the
substance into two Ziploc bags, advised Souza that the price was $150 per ounce, and
sold him two ounces for $300. Barr later performed a Narcotic Identification Kit test on
the substance, and the result was consistent with ephedrine.
       On March 7, 2011, Souza returned to the Pleasure Principle and asked appellant if
he could buy “a whole one,” meaning one pound of ephedrine. Appellant indicated the
price was $1,350. He retrieved a clear bag containing a white brick-like substance from
behind the counter and placed it into a brown paper bag. Souza paid appellant $1,360 in
cash and did not receive change or a receipt. The substance was later determined to be
phenylpropanolamine.
       Appellant then retrieved another brown bag from behind the counter and withdrew
a gallon-sized Ziploc bag containing a fine white powder. Souza asked appellant “if it
was the other stuff,” meaning methamphetamine, and appellant replied, “yes.” Souza
requested a sample, and appellant took a pinch of the powder, transferred it to a small
Ziploc bag, placed the small Ziploc inside the first brown bag, and handed it to Souza.
The sample of “the other stuff” weighed 2.8 grams with packaging and was later
determined to contain no common controlled substances.



                                             2
       On the evening of March 21, 2011, Souza, wearing a body wire, visited appellant
at the Pleasure Principle to arrange another purchase. On an audio recording of the
ensuing conversation, Souza told appellant that he and his friends had “played with” the
white powdery sample and had “like[d] it.” Appellant replied, “That one’s limited.”
Souza nevertheless asked to buy “a whole one,” by which he meant one pound of
methamphetamine. Appellant told Souza that he had obtained the substance in question
20 or 25 years ago. He added that it was “a stray” that he had obtained from another
man, in contrast to other bags he showed to Souza and claimed to have had “a hand in
developing.”
       Souza also asked to buy “12 whole ones of the other,” by which he meant
12 pounds of what he believed to be ephedrine. After available quantity and price was
discussed, Souza developed an understanding that appellant had eight pounds of
ephedrine for sale at $1,500 per pound, and one pound of methamphetamine for sale for
$16,000. The anticipated transaction would involve a total payment of $28,000.
       On March 22, 2011, Souza telephoned appellant and arranged to complete the
transaction the following day. WestNET officers obtained a warrant authorizing the
search of appellant, his vehicle, his workplace, and his apartment.
       On March 23, 2011, Souza, again wearing a wire, arrived at the Pleasure Principle
at 3:00 p.m. There was a power outage but there was ambient lighting from the windows.
Appellant pulled out a couple of the bags of what Souza presumed was ephedrine, and
placed them on the counter. There was also a bag on the counter, the contents of which
had a different consistency than the contents of the other bags offered to Souza—“more
of a powder” and a “slightly different color.” Souza asked if that was “the big one,”
meaning the one pound of methamphetamine, and appellant replied, “Yeah, yeah.”
Souza asked if appellant had any more of “that sample,” but appellant responded that he
was providing “all there was.”
       Souza told appellant that he had the money in the car, but said he wanted to see the
entirety of the purchase before retrieving the cash. In response, appellant stepped back
and motioned to a cardboard box on the floor. Appellant opened one of the box flaps,


                                             3
revealing “a bunch of Ziploc bags with white brick-like substance inside of it.” In
addition, appellant retrieved “a large bag full of white, off-white powdery substance”
from behind the sales counter. Souza asked him if that was “the crank,” or “the special
one.” Appellant replied, “That’s logical,” and he held the bag up to display it for Souza.
While Souza was counting to make sure he had all the goods, appellant brought out
various bags, put them on the counter, then took them off the counter. Appellant
confirmed there were eight pounds of ephedrine, and Souza said, “we’re lookin’ for the
special one.” Appellant said that he saw product that was “tinted yellowish,” and Souza
said that the product looked like it was in “the same bag that the last one was in.”
Appellant replied, “Oh yeah, yeah, yeah.” Souza cautioned to be careful because there
was a hole in the bag, and said they should double bag it. Due to the poor lighting
conditions, it was difficult to differentiate between the ephedrine and the purported
methamphetamine. Ultimately, Souza said, “Alright. No I’m cool. I’m, I’m happy. Let
me, uh, let me go get your money. Give me, uh, give me a little bit a time to go grab it.”
       Souza testified that he left the shop without either himself or appellant being sure
that the “special one” was actually there. Souza made a “best-guess conclusion” as to
which bags contained methamphetamine “based on how it was different in texture,
appearance than the other examples of ephedrine that were hard and brick-like or chunk-
like. This bag had more powder in it than it did large chunks.” When Souza left the
store, he told appellant that he would return in 20 minutes with payment. Upon exiting
the store, Souza got into his vehicle and left the scene. Souza told Barr that “everything
was in there.”
       Within ten minutes of Souza’s exit, appellant stepped out of his store and was
arrested by Mill Valley police officers. WestNET agents then entered the store to
execute the search warrant. They found what they believed to be the bag of
methamphetamine behind the sales counter—a Ziploc bag containing white powdery
substance that was “inserted sideways and sealed into another Ziploc bag,” i.e., double-
bagged. Barr, who had heard Souza and appellant’s conversation about how the bag was
leaking and needed to be double-bagged, deduced that the substance that was double-


                                             4
bagged was the purported methamphetamine. Souza, who later returned to the store
while the search was underway, conferred with Barr regarding which of the bags
contained the purported methamphetamine. Souza surmised that the substance offered as
methamphetamine was an “off-white powder” that had a different appearance and texture
from the “other brick-like powdered substances,” and whose consistency matched the 2.8
gram sample he had previously received. The police also found additional substances in
various locations in the store, and transported all of the evidence to the crime lab.2
       Five bags of white powder that were tested by the Department of Justice
laboratory were determined to contain phenylpropanolamine and lidocaine and/or
tetracaine. Another item, which was the double-bagged substance, had an approximate
gross weight of 489 grams and was determined to contain no controlled substances.
       Appellant’s brother, Angus McDonald (Angus), testified that appellant had
operated the Pleasure Principle for 40 years or longer. During the 1960s, the store
evolved into a retail establishment for the sale of drug paraphernalia. According to
another witness, Alan Chu, the store sold “an eclectic collection of merchandise”
including jewelry, adult videos, novelty items, pipes, rolling papers, food additive
powders, and filler for diluting cocaine. Angus testified that over the course of his four
decades in business, appellant sold whatever seemed to be marketable. In recent years,
appellant had confided to Angus that his business was operating at a loss, and that he was
worried about it. Angus sent his brother money from time to time. According to Angus,
who is a forensic psychiatrist , there was “a disorganization element” and “a paranoid
element” to appellant’s thinking, and appellant was a “a major hoarder” of objects.



       2
         Barr, who oversaw the execution of the search warrant, described the Pleasure
Principle as “probably the most disarrayed place of business I have ever been in.” Agents
found bags of white powder stashed in six distinct areas of the store. A total of $28,590
was recovered in scattered piles of cash. Officers searched only about half of the store, at
which point Barr called off the search out of fear that rats and animal feces found in the
store presented a health hazard to his officers. At the end of the search, Barr was not
satisfied that his team had recovered all of the contraband in the store.


                                              5
       Edwin Smith, an expert in the fields of chemistry, clandestine drug manufacture,
and toxicology, testified about the methamphetamine manufacturing process and the role
of various precursor chemicals. He testified that phenylpropanolamine is a precursor to
amphetamine, but it is not an immediate precursor to methamphetamine, and that
ephedrine and pseudoephedrine are immediate precursors to methamphetamine.
Although a skilled chemist equipped with the proper chemicals can turn amphetamine
into methamphetamine, the transformation is not commonly attempted by illicit drug
manufacturers.
       On July 31, 2012, the trial court found appellant guilty of count 2, selling a
substance in lieu of a controlled substance. The court acquitted appellant of counts 1 and
3 for possession of a precursor chemical, phenylpropanolamine, for sale to persons
intending to manufacture methamphetamine. The court suspended imposition of
sentence and ordered three years of supervised probation, with credit for time served of
269 days in jail.
                                          DISCUSSION
       Appellant contends there was no substantial evidence to support the finding that he
sold a substance in lieu of methamphetamine. We disagree.
       In assessing a claim of insufficiency of evidence, an appellate court must “review
the whole record in the light most favorable to the judgment below to determine whether
it discloses substantial evidence—that is, evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson (1980) 26 Cal. 3d 557, 578.)
       Section 11382 provides: “Every person who agrees, consents, or in any manner
offers to unlawfully sell, furnish, transport, administer, or give any controlled substance
which is . . . specified in . . . subdivision (d) . . . of Section 11055, to any person . . . and
then sells, delivers, furnishes, transports, administers, or gives, or offers, or arranges, or
negotiates to have sold, delivered, transported, furnished, administered, or given to any
person any other liquid, substance, or material in lieu of that controlled substance shall be
punished by imprisonment in the county jail for not more than one year, or pursuant to


                                                6
subdivision (h) of Section 1170 of the Penal Code.” Under section 11055,
subdivision (d)(2), “[m]ethamphetamine, its salts, isomers, and salts of its isomers” are
controlled substances.
       Section 11382 was enacted to “discourage ‘anyone from engaging or appearing to
engage in the narcotics traffic’ [citation] rather than to define the contractual rights of the
pusher and his victim.” (People v. Ernst (1975) 48 Cal. App. 3d 785, 791–792 [analyzing
parallel statute, section 11355].) As such, the offense is a general intent crime, and
violation of that section “does not require a specific intent to substitute a substance in
place of a restricted dangerous drug.” (People v. Haines (1975) 53 Cal. App. 3d 496, 498.)
Thus, it is immaterial whether appellant, “either before or at the time of the delivery of
the nonnarcotic substance, intends to deliver a narcotic or some innocuous material.”
(People v. Northern (1967) 256 Cal. App. 2d 28, 35.) “The section is violated if there is
an offer of a narcotic and a subsequent delivery of a nonnarcotic substance.” (Ibid.; see
also People v. Medina (1972) 27 Cal. App. 3d 473, 478 [the “intent of the individual
delivering the non-narcotic substance is irrelevant” and the “offense is complete at the
time of delivery”].) Delivery of an item can occur without a transfer of possession. (See
People v. Ernst, supra, 48 Cal.App.3d at pp. 788–792 [court found there was a tender of
delivery where the parties negotiated the sale, agreed on the price, and the undercover
officer accepted an invitation to sample the substance]; cf. People v. McDaniel (1979)
24 Cal. 3d 661, 664–665 [there was no “delivery” where the defendant and undercover
agent discussed the price of a “hit” but never reached an agreement for the sale of the
substance].)
       Here, there was substantial evidence that appellant and Souza agreed to a sale, i.e.,
that appellant would sell Souza eight pounds of ephedrine at $1,500 per pound and one
pound of methamphetamine for $16,000, for a total payment of $28,000 for the
transaction. They confirmed that Souza would return to the store with the money to make
the purchase on a specified date, and Souza did in fact return to the store on that date to
complete the transaction. After a discussion regarding which bag contained the
methamphetamine, Souza, although uncertain that the “special one,” i.e., the purported


                                               7
methamphetamine, was actually there, was satisfied—based on his “best-guess
conclusion”—that it was. Moreover, there was evidence that appellant made a
representation to Souza that one of the bags contained methamphetamine by, among
other things, responding, “Oh, yeah, yeah, yeah,” when Souza said, “It looks like the
same bag that the last one was in that I got.”3 At the end of the conversation, Souza said,
“Alright. No I’m cool. I’m, I’m happy. Let me, uh, let me go get your money. Give me,
uh, give me a little bit a time to go grab it.” Appellant responded, “Oh absolutely.”
Souza asked, “Are we good?”, appellant responded, “Okay,” and Souza said, “Cool.”
       There was also substantial evidence that the double-bagged Ziploc bag was the
one that appellant had represented to Souza as containing methamphetamine. Souza was
able to identify the bag based on the fact that it contained an “off-white powder” that had
a different appearance and texture from the “other brick-like powdered substances,” and
whose consistency matched the 2.8 gram sample appellant had previously provided to
him. Barr determined it was the bag that contained the purported methamphetamine
because he knew, based on the conversation he had heard take place between appellant
and Souza, that Souza had placed the “special” bag inside another bag to prevent it from
leaking. The bag was tested and was found to contain no controlled substances, i.e., it
was not methamphetamine. Substantial evidence supports the trial court’s determination
that appellant violated section 11382 by offering methamphetamine to Souza, then
subsequently delivering a nonnarcotic substance. (See People v. Northern, supra, 256
Cal.App.2d at p. 35 [elements of the offense].)
       3
         After appellant said, “Oh yeah, yeah, yeah,” Souza said, “Wow, wow, wow, wow
careful. Oh. Got a hole in your bag. Right there. Oh yeah. There we go. Yeah, let’s
put that back in there.” Appellant then said, “It isn’t.” Appellant suggests that when he
said, “It isn’t,” he meant that the bag was not the one containing methamphetamine. It is,
however, unclear from the record whether that was what appellant was saying. He could,
for example, have been disagreeing about whether there was a hole in the bag, or could
have been indicating that another item was not methamphetamine. In reviewing the trial
court’s findings, we are to draw all inferences in support of the judgment rather than in
support of equally plausible inferences that do not support the judgment. (People v.
Rodriguez (1999) 20 Cal. 4th 1, 11–12.) We therefore decline to interpret the words “It
isn’t” in the way appellant suggests that we do.


                                             8
                                 DISPOSITION
     The judgment is affirmed.

                                          _________________________
                                          McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                      9